Corrigan, J.,
dissenting. There is nothing arcane about the provisions of the separation agreement under, .study in this.case. It is; free from qualification or limitation,. The. intent of the parties is plainly stated in Item 9: ■1 * * * The liability of [Mr,] Wolfe for the payment set forth in this paragraph shall cease upon the happening of whichever of the following events shall occur first: (a) the.remarriage of the wife; (b) the death of the wife. * : .
Neither of these contingencies has occurred. Whether entering into the separation agreement in 1967.;was:wise or unwise on Mr. Wolfe’s part, in view of his former •wife’s admitted scandalous personal behavior, flaunting her disregard of conventional moral standards of rectitude, ;is not for decision by this court. He is the architect of his .own continuous mortification until one of the contingencies occurs. He is obligated by the terms of that agreement as long as he or his estate is able to fulfill its conditions.
I would affirm the judgment of the Court of Appeals.